tlterwal peyeee sorwce apr - uniform issue list se ther fat legend taxpayer a taxpayer b - court e state y amount d attorney g plan a ira x dear in a letter dated date you requested a waiver of the 60-day rollover requirement contained in sec_402 af the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was divorced on may qoro was approved by court e state y the court having jurisdiction over the parties in divorce and sent to plan a the order required that amount d in plan a held in the account of taxpayer b her ex-husband be paid to taxpayer a a qualified_domestic_relations_order taxpayer a received amount d the amount required by the qdro less amounts withheld for federal_income_tax purposes as plan proceeds on july taxpayer a had established individual_retirement_accounts iras in anticipation of receiving amount d however when taxpayer a received amount d from plan a taxpayer a questioned the withholding of funds from amount d withheld by plan a ‘ taxpayer a consulted with attorney g who advised taxpayer ato send the plan a -check in the amount of amount d to him for handling of the transaction in early august taxpayer a did so attorney g received and hald the plan a proceeds amount d and did not retum said plan a proceeds to taxpayer a until after the 60-day period provided by sec_402 of the cade had elapsed your submission contains a letter from attomey g which in part indicates that attomey g was not aw re that the provisidns of plan a authorized the direct trustee-to-trustee transfer of a plan a distribution to an ira which transfer would not have generated a withhaldihg for federal_income_tax purposes on december ira x taxpayer a established ra and deposited amount d into f based on the facts and representations you request that the service waive into ira x the 60-day rollover requirement with respect to the contribution of amount d because the failure to waive such requirement would be a hardship and against equity or good consdience with respect to your request to waive to day rollover requirement sec_402 of the cade provides that except as otherwise provided in sec_402 any amount distributéd out of an employees' trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distriputee in which dfstributed in the manner provided under sec_72 of the code relating to annuities code sec_402 provides that for purposes of subsection a and sec_72 an alternate_payee who is the spouse or former spouse of a participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 code sec_402 provides that if any amount is paid or distributed to an alternate_payee who is the spouse or farmer spouse of a participant by reason of any qualified_domestic_relations_order within the meaning of sec_414 subsection c shall apply to such distribution in the same manner as if the alternate_payee were the participant sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates an error caused by reliance on the services of attorney g taxpayer a believed that attorney g was taking steps to accomplish a rollover into an ira of amount d distributed from plan a attorney g to do so which resulted in taxpayer a's failing to effect a rollover within days failed therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the contribution of amount d by taxpayer a into ira x the service hereby deems such contribution to be a timely rollover which satisfies the requirement of code sec_402 provided all other requirements of sec_402 of the code except the 60-day requirement were met with respect to the contribution of amount d to ira x the contribution of amount d by taxpayer a into ira x will be considered a rollover_contribution within the meaning of sec_402 of the code this letter_ruling assumes that the court e order referenced herein constituted a qualified_domestic_relations_order within the meaning of code sec_414 as represented no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto ‘ this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact - at please address all correspondence to se t ep ra‘t3 sincerely yours rances v sloan manager employee_plans technical group enclosures deleted capy of letter_ruling notice of intention to disclose
